Citation Nr: 1601759	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is now with the RO in North Little Rock, Arkansas.

The Veteran indicated on the VA Form 9 filed in September 2013 that he did not wish to schedule a Board hearing.  In September 2015, the Board remanded this matter for further evidentiary development.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran currently has a bilateral hearing loss disability and tinnitus.

2.  The Veteran sustained acoustic trauma during service.

3.  The competent and probative evidence of record establishes a relationship between acoustic trauma during service and the Veteran's current bilateral hearing loss disability and tinnitus.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2. The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Board is granting in full the claimed entitlement to service connection for bilateral hearing loss and service connection for tinnitus, any error committed by VA with respect to the duty to notify or the duty to assist would be harmless error and need not be considered in this order.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Legal criteria of service connection

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).  Sensorineural hearing loss, being an "organic disease of the nervous system," is among the chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore the presumption of service connection for chronic diseases under 38 C.F.R. § 3.303(b) may apply to a hearing loss claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is also an organic disease of the nervous system within the meaning of § 3.309(a), at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

When the fact of chronicity in service is not adequately supported, a showing of continuity of symptomatology after discharge is an alternative means of establishing service connection with respect to the listed chronic diseases.  See 38 C.F.R. § 3.303(b) (2015).

The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the claimant served, the claimant's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A § 1154 (West 2014).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claim will be granted upon an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability and tinnitus.  See Veteran's claim of November 2009.  The Veteran has been diagnosed with sensorineural hearing loss in both ears and tinnitus.  See VA audiological examination report of July 2010.  Specifically, the Veteran has auditory thresholds of 20, 20, 15, 25, and 55 decibels in the right ear, and auditory thresholds of 15, 25, 30, 65, and 60 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Id.  These audiological findings represent a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Hickson element (1) is thus met.

Hickson element (2), an in-service incurrence of a disease or injury, is also met.  The reports of the Veteran's entrance examination of August 1963 and discharge examination of July 1967 show hearing that is within normal limits bilaterally.  See VA audiological examination report of July 2010.  The Veteran's service treatment records do not show complaints of, or treatment for, hearing loss or ringing in the ears.  The Veteran states, however, that he was exposed to harmful noise during service as a radio operator.  During service he was required to listen to static through headphones on a daily basis.  Id.  The Veteran's DD 214 personnel record indicates that his military occupational specialty was ground radio operator.  The Veteran also alleges exposure to the loud firing of large rifles during service.  See VA Form 9 of September 2013.  The Veteran's military service, as credibly described by the Veteran, is consistent with exposure to harmful noise.  See 38 U.S.C.A § 1154 (West 2015).  The Veteran is competent to report obvious symptoms that he has experienced, such as hearing difficulty and ringing in the ears.  See 38 C.F.R. § 3.159(a)(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

As for Hickson element (3), nexus, the Board finds that the competent and probative evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his military service.  A positive nexus opinion with respect to both bilateral hearing loss and tinnitus has been provided in a private medical record.  The Veteran's private treating audiologist concluded, based on review of the records, examination of the Veteran and the reported circumstances of his military service, that "it is as likely as not that the hearing loss and tinnitus are related to his military noise exposure."  See January 2016 record of Dr. S. H.  The audiologist specifically noted that the Veteran was exposed to extreme acoustic trauma in service and that his tinnitus began at about that time.  

Evidence that tends to weigh against finding a connection between the Veteran's current disabilities and his military service is the negative nexus opinion of the July 2010 VA audiological examination report and October 2015 VA addendum opinion.  The rationale for not finding a nexus was the fact that "no significant threshold shifts (STS) were noted when the enlistment audiogram was compared to the discharge audiogram."  See VA addendum opinion of October 2015.  A VA examiner in July 2010 also found that the disabilities were less likely than not related to service finding that hearing sensitivity during service was within normal limits upon entering and separating from service and that his consistent recreational exposure as a deer hunter could have caused his hearing loss.  Regarding tinnitus, the examiner concluded that it could also be related to his recreational noise history as a deer hunter and that tinnitus was likely related to the same etiology as his current hearing loss.  

The Veteran reported in his notice of disagreement that he wears hearing protection when firing practice shots or sighting in a rifle and that he is lucky to get as many as 3 shots a year when deer hunting and many years does not get any shots.  However, during service as a Ground Radio Operator trainee he had to read high pitched Morse Code signals through a headset for hours at a time, as a Radio Operator he was constantly subjected to squelch static, and as a Forward Observer, he was in close proximity to the firing of recoilless rifles.  

Although the Veteran's service treatment records show no evidence of hearing loss or significant threshold shifts, the Veteran has credibly reported symptoms of hearing difficulty and ringing in the ears experienced during service and thereafter.  Furthermore, the absence of documented hearing loss at service separation would not alone foreclose a grant of service connection for subsequently demonstrated hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss.  Id. at 159.  In the present case, there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and an audiologist's opinion, based on review of the records and an examination, that there is a medically sound basis for attributing the post-service findings to the in-service noise exposure.  VA is statutorily permitted, but not required, to accept a report provided by a private physician as sufficient to grant a claim without confirmation by a VA examination, if the private physician's report is sufficiently complete for the purpose of adjudicating the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Given the Veteran's exposure to significant acoustic trauma during service, and a private audiological opinion linking the Veteran's current hearing loss and tinnitus to service, the Board finds that the competent and probative evidence of record in in equipoise as to whether there is a relationship between service and the Veteran's current bilateral hearing loss disability and tinnitus.  For the above reasons, and resolving any doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


